UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
EVERLAST WORLD’S BOXING                                                :
HEADQUARTERS CORP.,                                                    :
                                                                       :    19-CV-0503 (JMF)
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
TRIDENT BRANDS INC., SPORTS NUTRITION                                  :
PRODUCTS INC., and MANCHESTER CAPITAL INC., :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
TRIDENT BRANDS, INC.,                                                  :
                                                                       :
                                     Plaintiff,                        :    19-CV-0510 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :          ORDER
EVERLAST WORLD’S BOXING HEADQUARTERS :
CORPORATION and INTERNATIONAL BRAND                                    :
MANAGEMENT LIMITED,                                                    :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 15, 2019, Trident Brands, Inc. (“Trident”) moved to remand 19-CV-510

based on 28 U.S.C. § 1441(b)(2), which provides that an action “may not be removed” on the

basis of diversity of citizenship “if any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.” It is undisputed, however,

that when they removed the case to this Court, Everlast World’s Boxing Headquarters Corp. and

International Brand Management Corp. (together, “Defendants”) had not been “joined and
served.” Accordingly, in light of the Second Circuit’s recent decision in Gibbons v. Bristol-

Myers Squibb Co., — F.3d —, 2019 WL 1339013, at *3-5 (2d Cir. March 26, 2019), which held

that, by its terms, “Section 1441(b)(2) is inapplicable until a home-state defendant has been

served in accordance with state law,” Trident’s motion must be and is DENIED.1

       In light of the Court’s denial of Trident’s motion to remand, 19-CV-503 and 19-CV-510

are hereby consolidated for all purposes pursuant to Rule 42(a)(2) of the Federal Rules of Civil

Procedure. Per the Court’s Order of March 22, 2019, see 19-CV-510, Docket No. 30,

Defendants in 19-CV-503 shall file an answer or otherwise respond to the Complaint within

thirty days of this Order. Further, the initial pretrial conference in both cases is

RESCHEDULED for May 21, 2019, at 4 p.m. In accordance with the Notice of Initial Pretrial

Conference entered in 19-CV-503, see Docket No. 6, the parties in both actions shall submit a

single joint letter and proposed Case Management Plan by the Thursday before the conference.

       The Clerk of Court is directed to consolidate these two cases and to terminate 19-CV-

510, Docket No. 14.


       SO ORDERED.

Dated: April 1, 2019                                   __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




1
        Trident cites various factual differences between this case and Gibbons, see 19-CV-510,
Docket No. 33, at 1-2, but they are immaterial given the basis for the Second Circuit’s decision.
Trident also asserts that because Section 1441(b)(2) is a “rule of procedure, any ‘deficiency in
procedure [is] remediated’ by service of process shortly after removal.” Id. at 1 (quoting Confer
v. Bristol-Myers Squibb Co., 61 F. Supp. 3d 305, 306 (S.D.N.Y. 2014)). But that proposition has
no relevance here, as there is no suggestion that Trident’s service was deficient. The question is
merely whether, in light of the relationship between removal and service, Defendants’ otherwise
proper removal was barred by the forum defendant rule. Under Gibbons, it was not.

                                                   2
